



Exhibit 10.4


AMENDMENT TO CONTRACT OF EMPLOYMENT


This Amendment ("Amendment") to the Contract of Employment, entered into as of
November 3, 2011, as subsequently amended (collectively, the "Agreement"), by
and between Avid Technology Europe Limited ("Avid") and Tom Cordiner
("Executive") is effective as of April 1, 2020 ("Amendment Effective Date").


WHEREAS, due to the effect of the COVID-19 outbreak on the economy and on Avid's
current financial situation, and the implications to the organization if the
COVID-19 situation continues without intervention, the parties agree to the
necessity of certain cost saving measures, including the temporary reduction of
certain employees' salaries; and


WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.


NOW, THEREFORE, the parties hereto agree as follows:


1.
As of the Amendment Effective Date, Executive agrees to a temporary twenty-three
percent (23%) reduction to Executive's base salary as paid to Executive
immediately prior to the Amendment Effective Date. Such reduction in salary
shall subsist for a minimum period of three (3) months from the Amendment
Effective Date, and for so long as Avid maintains its COVID- 19-related furlough
program.



2.
Other than for the purposes of the amendment set forth in §1 above, the defined
term "Base Salary" shall continue to mean the salary amount paid to Executive
immediately prior to the Amendment Effective Date, and shall not refer to the
temporary reduced salary brought about by this Amendment. For the avoidance of
doubt, any benefit set forth in the Agreement that is to be calculated based on
the Base Salary of the Executive, including, but not limited to, bonus, any
severance payments, pension benefits, medical insurance payments, and
death-in-service benefits, shall be calculated based on the Base Salary of the
Executive that was in effect prior to the Amendment Effective Date.



3.
Ratification. Except as expressly modified by this Amendment, the terms and
provisions of the Agreement shall remain unchanged and in full force and effect
and are hereby ratified and confirmed by the parties.



4.
Counterparts and Signature. This Amendment may be signed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This amendment may be
signed by electronic signature or by scanning the document for electronic
transmittal.



THE PARTIES hereto have signed this Amendment to the Agreement on the date above
written.


Executive
 
Avid Technology Europe Limited
Isl Tom Cordiner
 
Isl Alessandra Melloni
Signature
 
Signature
 
 
 
Tom Cordiner
 
Alessandra Melloni
Printed Name
 
Printed Name
 
 
 
Chief Revenue Officer & SVP
 
General Counsel & VP
Title
 
Title




